         Case 1:20-cr-00086-KMW Document 69 Filed 09/21/21 Page 1 of 4

                                                                    USDS SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #: -----,-----,-
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                                      Consen

                                  V.                           20 Cr. 86 (KMW)

 JOSEPH IORHEMBA ASAN JR.,


                     Defendant.


         Upon the application of the United States of America, by its attorney, Audrey Strauss,

United States Attorney for the Southern District of New York, Sagar K. Ravi, Assistant United

States Attorney, of counsel; the presentence report; the Defendant's conviction on Count One of

the above-referenced Indictment; and all other proceedings in this case, it is hereby ORDERED

that:

         1.     Amount of Restitution

         JOSEPH IORHEMBA ASAN JR., the Defendant, shall pay restitution in the total amount

of $1 ,792,015.10, pursuant to 18 U.S.C. §§ 3663 and 3663A (MYRA), to the victims of the

offense charged in Count One. The names, addresses, and specific amounts owed to each victim

are set forth in the Schedule of Victims, attached hereto as Schedule A. Upon advice by the

United States Attorney's Office of a change of address of a victim, the Clerk of the Court is

authorized to send payments to the new address without further order of this Court.

                A.       Joint and Several Liability

         Defendant's liability for restitution shall be joint and several with that of any other

defendant ordered to make restitution for the conspiracy charged in Count One of the above-

referenced Indictment, including defendants who have not yet been charged and the defendant in

the following case that has not yet been sentenced: CHARLES OGOZY, 20 Cr. 191 (KMW).


2020.01 .09
       Case 1:20-cr-00086-KMW Document 69 Filed 09/21/21 Page 2 of 4




                 B.    Apportionment Among Victims

       Pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United

States is paid. Restitution shall be paid to the victims identified in the Schedule of Victims,

attached hereto as Schedule A on a pro rata basis, whereby each payment shall be distributed

proportionally to each victim based upon the amount of loss for each victim , as set forth more fully

in Schedule A.

       2.        Schedule of Payments

       Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows:

       In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.

§ 3572(d)(l) and (2). While serving any term of imprisonment, the Defendant shall make

installment payments toward his restitution obligation, and may do so through the Bureau of

Prisons' (BOP) Inmate Financial Responsibility Plan (IFRP). Pursuant to BOP policy, the BOP

may establish a payment plan by evaluating the Defendant' s six-month deposit history and

subtracting an am ount determined by the BOP to be used to maintain contact with family and

friends. The remaining balance may be used to determine a repayment schedule. BOP staff shall

help the Defendant develop a financial plan and shall monitor the inmate' s progress in meeting

his restitution obligation. Any unpaid amount remaining upon release from prison will be paid in

installments of not less than an amount equal to ten percent (10%) of the Defendant's gross

income on the 1st of each month. If the Defendant defaults on the payment schedule set forth

above, the Government may pursue other remedies to enforce the judgment.

                                                  2
        Case 1:20-cr-00086-KMW Document 69 Filed 09/21/21 Page 3 of 4




       3.      Payment Instructions

       The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

" SONY Clerk of the Court" and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

Defendant shall write his name and the docket number of this case on each check or money order.

Credit card payments must be made in person at the Clerk' s Office. Any cash payments shall be

hand delivered to the Clerk's Office using exact change, and shall not be mailed. For payments

by wire, the Defendant shall contact the Clerk' s Office for wiring instructions.
                                                              I


       4.      Additional Provisions

       The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney ' s

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

Unit) of (1) any change of the Defendant's name, residence, or mailing address or (2) any material

change in the Defendant's financial resources that affects the Defendant's ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

       5.      Restitution Liability

       The Defendant's liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant' s release from imprisonment, as

provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant's estate will be held responsible for any unpaid

                                                  3
       Case 1:20-cr-00086-KMW Document 69 Filed 09/21/21 Page 4 of 4




balance of the restitution amount, and any lien filed pursuant to 18 U.S .C. § 3613( c) shall continue

until the estate receives a written release of that liability.

        6.      Sealing

        Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49.1 , to protect the privacy interests of victims, the Schedule of Victims , attached hereto

as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk' s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

        AGREED AND CONSENTED TO :

       AUDREY STRAUSS
       U nited States Attorney for the
       Southern istrict of New York



        By: -.~-nH'r-.n-----cc_- - -
       Sagar        a i
                                                                         1/r/1,\
                                                                       DATE 1
       One Saint Andrew' s Plaza
       New York, NY 10007
       Tel. : (212) 637-2195




                                                                       qI<t/~1
                                                                       DATE




        SO ORDERED:


                                                                          1/ 8' I    21
        HONORABLE KIMBA M. WOOD                                        DATE      '
        UNITED STATES DISTRICT JUDGE


                                                    4
